Citation Nr: 0310304	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for residuals, right hand 
and right knee injuries.




ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The appellant had active service from May 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection.

During its review of this case, the Board determined that 
additional development was appropriate in this case.  
Specifically, the Board endeavored to cause the appellant to 
be scheduled for a VA medical examination.  The appellant was 
informed of this development in a January 2003 letter.  This 
action was undertaken pursuant to regulations then in effect.  
See, e.g., 38 C.F.R. § 19.9 (2002).  The authority under 
which the additional development was attempted, however, has 
been removed.  In Disabled American Veterans (DAV), et al v. 
Secretary of Veterans Affairs, 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003), the Court of Appeals for the Federal 
Circuit held that the Board does not, in most cases, have the 
statutory authority to develop a case or obtain additional 
evidence and consider it in its decision without first 
remanding the case to the agency of original jurisdiction, in 
this case, the RO.  Therefore, the Board now proceeds as 
indicated below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The appellant has not received a VA medical examination to 
assist him with substantiation of his claim.  This 
development was initially undertaken by the Board.  The 
appellant has provided information concerning how this 
development might be accomplished, in view of his 
incarceration.  An attempt to schedule this examination will 
be undertaken, and an additional records search will be 
requested.

Accordingly, the case is REMANDED for the following:

1.  Provide the appellant another VCAA 
letter specific to his claim.  In part, 
determine whether he has been treated, 
while incarcerated for any right hand or 
right knee disability.  In light of the 
appellant's current incarcerated status, 
however, specifically identify the 
information the RO will obtain for 
appellant, i.e., treatment records 
identified by the appellant and the other 
actions the RO will do.  Further, 
specifically specify those actions the RO 
expects the appellant to perform, bearing 
in mind the appellant's incarcerated 
status.

2.  After the above development is 
complete, make arrangements for the 
appellant to receive a VA medical 
examination of his right hand and right 
knee.  The veteran is incarcerated, so 
cooperation with the Virginia Department 
of Corrections will be necessary.  Please 
note the procedures provided in the 
appellant's January 2003 letter as to how 
to arrange for an inmate to receive a VA 
medical examination.  If a VA examination 
is not possible, but an examination by a 
physician at the Correctional facility is 
possible, please make arrangements for 
such examination.

The examination should include pertinent 
orthopedic findings.  All indicated tests 
and studies should be performed, and all 
clinical findings reported in detail.  
The examiner should review the claim 
folder, examine the veteran, and render 
an opinion as to whether any chronic 
right hand and knee disorders are now 
present.  If so, the examiner should 
enter an opinion, with the degree of 
probability expressed in terms of whether 
it is at least as likely as not that any 
chronic right wrist and right knee 
disability, if any, are in any way 
related to the in-service treatment for 
the right hand and right knee.  The 
examiner should specifically comment on 
whether the veteran's in-service right 
wrist and right knee symptoms were acute 
and transitory or were manifestations of 
chronic right wrist and right knee 
disorders currently found (if any).

3.  After the above is accomplished, 
readjudicate the appellant's claim in 
light of the evidence developed since the 
statement of the case (SOC).  In the 
event the benefits sought are not 
granted, the appellant should be provided 
with a Supplemental SOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue or issues on 
appeal. An appropriate time should be 
allowed for a response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




